UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedOctober 31, 2012 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.:000-52927 American Sierra Gold Corp. (Exact name of registrant as specified in its charter) Nevada 98-0528416 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1218 Third Avenue, Ste. 505, Seattle, Washington98101 (Address of principal executive offices) 206-910-2687 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x As of December 12, 2012, the registrant had 8,591,740 shares of its common stock, par value $0.001 per share, issued and outstanding. Table of Contents AMERICAN SIERRA GOLD CORP. (an Exploration Stage Company) TABLE OF CONTENTS to Quarterly Report on Form 10-Q for the Period Ended October 31, 2012 Page CAUTIONARY NOTICE REGARDING FORWARD-LOOKING STATEMENTS PART I – FINANCIAL INFORMATION Item 1 Financial Statements 4 Balance Sheets at July 31, 2012 (audited) and October 31, 2012 (unaudited) 4 Statements of Operations for the three months ended October 31, 2011, and 2012 (unaudited) 5 Statements of Cash Flow for the three months ended October 31, 2011, and 2012 (unaudited) 6 Notes to the Financial Statements (October 31, 2012) 7 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3 Quantitative and Qualitative Disclosures About Market Risk 20 Item 4 Controls and Procedures 20 PART II – OTHER INFORMATION Item 1 Legal Proceedings 21 Item 1A Risk Factors 21 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3 Defaults Upon Senior Securities 21 Item 4 Mine Safety Disclosures 21 Item 5 Other Information 21 Item 6 Exhibits 21 SIGNATURES 22 EXHIBIT INDEX 23 Table of Contents Unless otherwise indicated or the context otherwise requires, all references in this Quarterly Report on Form 10-Q for the period ended October 31, 2012 (“Report”) to “we,” “us,” “our,” and the “Company” are to American Sierra Gold Corp., a Nevada corporation. CAUTIONARY NOTICE REGARDING FORWARD-LOOKING STATEMENTS We desire to take advantage of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995. This Report contains a number of forward-looking statements that reflect management’s current views and expectations with respect to our business, strategies, future results and events, and financial performance. All statements made in this Report other than statements of historical fact, including statements that address operating performance, the economy, events or developments that management expects or anticipates will or may occur in the future, including statements related to adequacy of funds from operations, cash flows and financing are forward-looking statements. In particular, the words such as “believe,” “expect,” “intend,” “anticipate,” “estimate,” “may,” “will,” “can,” “plan,” “predict,” “could,” “future,” variations of such words, and similar expressions identify forward-looking statements, but are not the exclusive means of identifying such statements and their absence does not mean that the statement is not forward-looking. Readers should not place undue reliance on these forward-looking statements, which are based on management’s current expectations and projections about future events, are not guarantees of future performance, are subject to risks, uncertainties and assumptions and apply only as of the date of this Report. Our actual results, performance or achievements could differ materially from historical results as well as the results expressed in, anticipated or implied by these forward-looking statements. Except as required by law, we undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. For a more detailed discussion of some of the factors that may affect our business, results and prospects, see our Annual Report on Form 10-K for the year ended July 31, 2012 filed with the Securities and Exchange Commission on November 21, 2012, as well as various disclosures made by us in this Report and in our other reports we file with the Securities and Exchange Commission, including our periodic reports on Form 10-Q and current reports on Form 8-K. Except as required by law, we undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. 3 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS AMERICAN SIERRA GOLD CORP. (FORMERLY C.E. ENTERTAINMENT, INC.) (An Exploration Stage Enterprise) Balance Sheet July 31, October 31, audited unaudited ASSETS Current assets: Cash $ $ Total current assets Other Assets - - Total Other Assets - - Total assets $ $ LIABILITIES Current liabilities: Accounts payable and accrued expenses $ $ Related party loans Note payable Convertible Notes Payable - Total current liabilities Total liabilities STOCKHOLDERS' EQUITY Common stock, $.001 par value, 133,333,334 authorized, 6,391,730 and 6,391,730 shares issued and outstanding Capital in excess of par value Deficit accumulated during the development stage ) ) Total stockholders' equity ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these financial statements. 4 Table of Contents AMERICAN SIERRA GOLD CORP. (FORMERLY C.E. ENTERTAINMENT, INC.) (An Exploration Stage Enterprise) Statements of Operations Unaudited Cumulative, Inception, Three months Three months January 30, ended ended 2007 Through October 31, October 31, October 31, Sales $
